The judgment of the court was pronounced by
SiiiDELi, 3.
It appears that Larguier Sf Son were merchants or country storekeepers, at Baton Rouge, and that the plaintiff, a planter, placed fifteon bales-of cotton in their hands. This cotton Larguier Son, shipped, under bills of lading in their own name, to one Laudumiez, a merchant in good repute at New Orleans. Laudmniez sold this cotton, and suddenly, and to the surprise of his mercantile friends atNew Orleans, among whom he had been up to that time considered a solvent and upright man, absconded, and never accounted to the defendants for the proceeds. It appears also, that Laudumiez and Larguier Sf Son had been in like business relations for some time previously, and this was the first occasion on which any want of punctuality or dishonesty had b'een shewn. The plaintiff seeks to make Larguier Sf Son liable for the value of the cotton.
The allegations of the plaintiff’s petition, which was not filed until four years after Laudmniez absconded, are very vague and general. After stating that the defendants are commercial partners, doing business at Baton Rouge, he charges that they are indebted to him in the sum of $480, “ for this, to wit: that the said Larguier SfSon, in the latter part of 1839, or the beginning of 1840, received from your petitioner fifteen bales of cotton, the average weight of which was about four hundred pounds per bale, that the same has been disposed of by the said Larguier SfSon, for and on their account, whereby they have become liable to your petitioner for the value of the same,” as per account annexed. The account debits the defendants “ with the proceeds of 15 bales cotton delivered to you, and for the amount of which you are responsible, weight averaging, &c., $480.”
To these loose averments the defendants answered in substance, that they received the cotton as agents, to effect a sale in New Orleans; that they consigned it to Laudumiez, a merchant at that place in good credit at that time, who soon after absconded, and never accounted for the proceeds.
The evidence offered by the plaintiff has failed to satisfy our minds of the liability of the defendants. Two dr three witnesses have been examined by the plaintiff, who seem to have had a like interest to make the defendants liable ; their testimony in itself is not very coherent, and they do not depose as to the relations of this plaintiff with the defendants, but their own. The only witness who pretends to state the relations of the parties before us, gives an account of the matter which is not such, in our opinion, as to fix a clear liability on the defendants. He states that his own cotton and the plaintiff’s, were delivered to the defendants at the same time. On his direct examination the only explanation he gives, tending to exhibit the nature of the business is, that, the defendants were merchants, plaintiff’s cotton was delivered to them on account of plaintiff, and left with defendants to he accounted for. On his cross examination he states, that he left his own cotton with them, “ to be done with as they *328thought proper, and looked to them for the proceeds. That they were in the habit of selling witness’s cotton, and accounting to him for the proceeds. That Davis’s cotton was to be sold in the same manner with his. That he was in the habit of taking his cotton to Mr. Larguier, who he believes was in the habit of sending it to New Orleans for sale ; and that after witness delivered his cotton to defendants, he looked to them alone for the proceeds.” Neither this witness, nor any of the others, say that the defendants ever charged any commission for their services, nor does it appear that the defendants divided commissions with the New Orleans consignee. It also appears that the planters did not expect, in former transactions, to receive any thing from the defendants till their cotton was sold in New Orleans, and would call from time to time to make enquiries, and when the proceeds came to the defendants, they wore paid over. It is obvious that the intention of all the parties must have been, not that the cotton should be disposed of in the village, but that it should be shipped for sale to the great mart at New Orleans. That the defendants should have made themselves the guarantors of sales and safe returns, not only without a del credere commission, but without any commission at all, is a proposition too strange to be adopted upon the loose evidence submitted to us.
There is much reason to believe, from a consideration of the whole case, that the defendants were mere forwarding and intermediary agents, transacting this business for the neighbouring planters, without commission, for their accommodation, and getting an indirect return in the patronage and good will of the planters, in the business of their country store ; that, as such agents, they were liable for reasonable prudence in the selection of the New Orleans mer chant, and for the payment of proceeds when received; that in the present case they have acted with good faith, and, under the evidence presented, ought not to suffer for Laudumiez’s dishonesty.
It is therefore decreed that the judgment of the court below be reversed, and that there be judgment for the defendants, with costs in both courts.